Order

PER CURIAM.
Sean Fisk appeals his convictions following a jury trial for the class B felony of attempting to manufacture methamphetamine in violation of section 195.211 RSMo Cum.Supp.1998, and the Class C felony of possession of a chemical with the intent to create a controlled substance in violation of section 195.420 RSMo Cum Supp.1998. Fisk complains of the admission of evidence obtained as a result of a search of his vehicle. He also contends the evidence was insufficient to support the conviction. Having carefully considered the contentions on appeal, we affirm by summary order. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 30.25(b).